I dissent. The evidence, it is conceded, fully justified the verdict of the jurors and no error was committed so serious to the defendant as to justify us in reversing the judgment of conviction. I do not think that it was erroneous to allow the People to show, by evidence of the defendant's reputation in the community where he had resided, that his conduct, since his previous conviction for a criminal offense, had not been good, as he had testified when offered as a witness in his own behalf. The door had been, thus, opened for the admission of evidence as to his reputation. It was the right, if not the duty, of the prosecution to rebut the defendant's testimony and the most effective way to do so was to adduce the testimony of those who knew in what repute he was held.
Judgment reversed, etc.